       Case 4:12-cr-00100-BMM Document 116 Filed 02/18/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                             CR-12-100-GF-BMM

                 Plaintiff,

       vs.
                                                           ORDER
ALOYSIOUS WELLS,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 13, 2021. (Doc. 112.) Aloysious

Wells (Wells) filed an objection on January 25, 2021. (Doc. 113.) The Court

reviews de novo findings and recommendations to which a party objects. 28 U.S.C.

§ 636(b)(1).

      Judge Johnston conducted a revocation hearing on January 12, 2021. (Doc.

110.) The United States accused Wells of violating his conditions of supervised

release by 1) by using methamphetamine; 2) by failing to report for sex offender

treatment; 3) by failing to successfully complete his sex offender treatment
       Case 4:12-cr-00100-BMM Document 116 Filed 02/18/21 Page 2 of 4




program; and 4) by taking a Tramadol pill for which he did not have a prescription.

(Doc. 107.) At the revocation hearing, Wells admitted to violating the conditions

of his supervised release 1) by using methamphetamine; 2) by failing to report for

sex offender treatment; and 3) by taking a Tramadol pill for which he did not have

a prescription The government failed to satisfy its burden of proof with respect to

alleged violation 3, failing to successfully complete his sex offender treatment

program. Judge Johnston found the violations Wells admitted are serious and

warrant revocation of Wells’ supervised release. Judge Johnston recommended

Wells should be incarcerated for 4 months, with 106 months of supervised release

to follow with the first 60 days of supervised release in a secure inpatient drug

treatment facility. (Doc. 110.)

       Wells now opposes Judge Johnston’s Findings and Recommendations,

objecting to the 4 months sentence as well as the 106 months of supervised release

that Judge Johnston recommended. (Doc. 113.)

      The Court conducted a revocation hearing on February 17, 2021. (Doc.

115.) The Court has also considered the 18 U.S.C. § 3553(a) factors and agrees

with Judge Johnston’s Findings and Recommendations in part. Wells’ violations

of his conditions represent a serious breach of the Court’s trust. This violation

proves serious. Judge Johnston has recommended that the Court revoke Wells’

supervised release and commit Wells to the custody of the Bureau of Prisons for 4
       Case 4:12-cr-00100-BMM Document 116 Filed 02/18/21 Page 3 of 4




months. (Doc.112 at 4.) Judge Johnston further has recommended a term of 106

months of supervised release follow with the first 60 days spent in a secure

inpatient drug treatment facility. (Id.) Accordingly,

      IT IS HEREBY ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 112) are DENIED IN PART and ADOPTED IN PART.

      IT IS FURTHER ORDERED that Defendant ALOYSIOUS WELLS be

sentenced to custody of the Bureau of Prisons for a term of 4 months, with 98

months of supervised release to follow. ALOYSIOUS WELLS will enroll in and

complete a drug treatment program at Crystal Creek Lodge as recommended by the

U.S. Probation Office.

      DATED this 17th day of February, 2021.
Case 4:12-cr-00100-BMM Document 116 Filed 02/18/21 Page 4 of 4
